 Case 19-43029      Doc 13    Filed 10/10/19 Entered 10/10/19 13:10:00                       Desc Main
                                Document     Page 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA

In Re:                                                                         BKY No.: 19-43029
                                                                                Chapter 11 Case
Tiger Oak Media, Incorporated,

Debtor.


                                    INTERIM ORDER


The Motion of Tiger Oak Media, Incorporated (“Debtor”) for an Order granting interim use of
cash collateral and to grant adequate protection came on for expedited hearing before the
undersigned on the 10th day of October, 2019. Appearances were noted.

         IT IS HEREBY ORDERED:

         1.   The Debtor’s Motion for expedited hearing is granted.

      2.     The Debtor is authorized to use cash collateral as described in the Debtor’s
Rule 4001-2 Statement and as set forth on the attached Exhibit A on an interim basis; and

       3.     The Debtor is authorized to grant a replacement lien to Choice Financial
Group on all assets of the Debtor-In-Possession to the extent of use of cash collateral,
which replacement lien shall have the same priority, dignity and effect as the pre-petition
lien held by said creditor. Assets excluded from the replacement lien are the Debtor’s
bankruptcy causes of action; and

       4.    No additional steps need to be taken to perfect the replacement lien
authorized herein; and

       5.      The Final hearing on the motion for an order authorizing the use of cash
collateral shall be held on Wednesday, November 13, 2019 at 10:00 a.m.

Dated: October 10, 2019                          /e/ Michael E. Ridgway
                                                 ________________________________
                                                 Michael E. Ridgway
                                                 Chief United States Bankruptcy Judge

                                                  NOTICE OF ELECTRONIC ENTRY AND
                                                  FILING ORDER OR JUDGMENT
                                                  Filed and Docket Entry made on10/10/2019
                                                  Lori Vosejpka, Clerk, by MJS




                                           -1-
Case 19-43029           Doc 13        Filed 10/10/19 Entered 10/10/19 13:10:00   Desc Main
                                        Document     Page 2 of 2


                           Cash Flow Projection as of October 10, 2019
                                                                           30 days        60 days
 Uses of Cash:
   Payroll                                                                  $49,997.83          ‐
 Expenses
   Payroll (Net), Payroll Taxes & Expense Reports, 401k, Flex Benefits     $410,000.00   $410,000.00
   Printing                                                                $191,000.00   $338,000.00
   Contract Labor & Freelance Writers and Photographers                     $65,000.00    $66,000.00
   Postage/ Shipping                                                        $43,000.00    $71,000.00
   Rent                                                                     $22,670.39    $22,670.39
   Software (Adobe, Magazine Manager,
   Rackspace, Microsoft, Stirista, IT , Iphoto
   Consultant)                                                              $28,000.00    $28,500.00
   Venue Expense                                                            $20,000.00    $20,000.00
   Circulation Cost (Quickfill, & Misc Circuation Charges)                  $13,000.00    $13,000.00
   Payment Processing Fees                                                   $8,000.00     $8,000.00
   Digital Production (Facebook, Simplifi)                                   $7,500.00     $8,500.00
   Office Supplies & Shipping                                                $4,000.00     $4,000.00
   Utilities                                                                 $2,500.00     $2,500.00
   Internet/phones                                                           $3,200.00     $3,200.00
   Payroll Processing                                                        $1,200.00     $1,200.00
   Equipment Repair & Maintenance                                            $1,500.00     $1,500.00
   Equipment Rental & Leases                                                 $3,000.00     $3,000.00
 Insurance
   Employee Insurance                                                       $28,000.00    $28,000.00
   Liability Insurance                                                       $1,500.00     $1,500.00
   Workman Comp Insurance                                                     $800.00       $800.00
 Taxes
   Projected WA Taxes                                                        $3,000.00     $3,000.00
   Projected MN Taxes                                                         $120.00       $120.00

 TOTAL EXPENSES:                                                           $906,988.22 $1,034,490.39

                                                         EXHIBIT A
